21 N.Y.2d 663 (1967)
Incorporated Village of Port Jefferson et al., Appellants,
v.
Board of Supervisors of the County of Suffolk et al., Respondents.
In the Matter of Paul D. Willcox, as Village Treasurer of the Incorporated Village of Port Jefferson, Appellant,
v.
County Treasurer of the County of Suffolk, Respondent.
Court of Appeals of the State of New York.
Submitted November 2, 1967.
Decided December 28, 1967.
Arthur S. Berger for appellants.
George W. Percy, Jr., County Attorney (Stanley S. Corwin of counsel), for respondents.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, with costs to respondents board and County Treasurer; no opinion.